Opinion of ti-ie Court by
Judge IIardin :
This was an ordinary aetionj founded on a judgment of a court in Indiana, against Joseph J. Conway, a non-resident of this State, and only constructively before the court. Hpon the affidavit of the plaintiff an order of attachment was issued, which was returned executed by delivering a copy to J. W. Sprague, the president of the Ohio Falls Car Company, a corporation located in, and created by the laws of Indiana, and which, it appears, was indebted to Conway, as one of its employes in the State of Indiana, Sprague being casually in Kentucky when served with a copy of said order.
The court of common pleas having, in effect, adjudged the service inoperative to bring the corporation within its jurisdiction, as a garnishee, the plaintiffs have appealed to this court. The jurisdiction of the court depending on the levy of the process on some property of Conway, or its service as to some debt owing to him in Kentucky, the essential question to be determined is *559whether the mere presence of one of the officers of the corporation in this State brought with him the right of Conway as against the corporation, or gave his debt any tangible existence or legal situs here. We are of the opinion that it did not

G. V. Hawh & Bon, for appellants.


Gibson & Bon, for appellees.

The judgment is therefore affirmed.